Citation Nr: 1244432	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial compensable rating for recurrent headaches, tension/vascular type.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to May 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a low back disability and granted service connection for recurrent headaches, tension/vascular type.  

By decision of May 2007, the Board denied service connection for a low back disability, and remanded the matter of a higher initial rating for a headache disability to the RO for further development of the evidence and for due process development.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  By August 2008 Order, the Court vacated that portion of the May 2007 Board decision that denied service connection for a low back disability, and remanded the matter to the Board for compliance with instructions contained in a June 2008 Joint Motion of the appellant and the VA Secretary. 

By decision of May 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.  In August 2011, the matters were remanded again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand these matters again as there has not been substantial compliance with the terms of its remand directive.  In particular, while the Board remanded these matters to afford the Veteran a VA examination, the VA medical facility scheduling the examination has routinely sent notifications to the Veteran at wrong addresses.  

In particular, at the time of the Board's May 2010 remand, the Veteran lived on [redacted].  In June 2010, the VA medical center sent a letter, however, to an address on [redacted] Street.  That letter was later returned by the Post Office.  In August 2010, the VA medical center sent another letter, this time to an address on [redacted] Street.  That letter was also returned by the Post Office.  

In August 2011, the Veteran sent a letter to the Board advising it that he had moved as a result of a recent divorce.  He listed an address on [redacted] Street.  

In January and March 2012 letters, the RO advised the Veteran that the VA medical center would contact him and schedule an examination.  Both letters were sent to the Veteran's address on [redacted] Street.  

A January 2012 letter from the VA medical center, however, was sent to an address on [redacted] Street.  This letter was returned by the Post Office as "undeliverable as addressed."  

It appears that in August and September 2012, the RO took steps to verify the Veteran's address.  The most recent Supplemental Statement of the Case, issued in November 2012, was sent to the [redacted] Street address.  

Thus, based upon the most recent correspondence from the Veteran, it appears that he resides at an address on [redacted] Street.  As such, on remand, the Veteran must be provided notice of the scheduling of a VA examination to this address, unless the Veteran contacts VA and updates his contact information.  The Court has held that VA may rely on the "last known address" shown of record.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  See also Davis v. Principi, 17 Vet. App. 29 (2003).  

While VA has erred in the scheduling of the examination, the Veteran is advised that VA's "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  The burden is on the veteran to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him ]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical center and ensure that the Veteran's contact information is updated with the most recent address of record.  

2.  The RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and etiology of any current low back disability and its relationship, if any, to his military service.  The entire claims folder must be made available to and reviewed by the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including X-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.   

The doctor should review the service and post-service medical records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed low back disability is (a) related to the Veteran's military service, or (b) directly related to any symptoms that the Veteran identifies as having had in service that might not be reflected in the service medical records. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

3.  Arrange for the Veteran to undergo a VA neurological examination to determine the extent and degree of severity of his recurrent tension and vascular type headache disability and how they impair him functionally.  The entire claims folder must be made available to and reviewed by the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner should state whether the Veteran's headache disability results in migraine headaches.  In addition, the examiner must document the extent and frequency of an characteristic prostrating attacks.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

4.  If the Veteran fails to report for any scheduled examination, the RO/AMC must obtain and associate with the claims folder a copy of the notice of the date and time of such examination sent to him by the pertinent VA medical facility.   

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the claims remain denied, the RO/AMC must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


